Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed February 2, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00014-CR

 
In Re Andre Lamond Morgan,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
January
13, 2010,
relator, Andre Lamond Morgan,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Ruben Guerrero,
presiding judge of the 174th District Court
of Harris
County, to set aside his conviction for murder and 30-year sentence.  Relator
complains that the trial court “accepted his plea bargain which contained
erroneous charging in that it fail[ed] to apply to the facts of the case . . .
infring[ing] upon [his] federal and state constitutional rights to due process
of law, due course of law, and right of trial by jury.” 
            Relator
is seeking post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App.1991) (orig. proceeding).  Therefore, we do not have jurisdiction in this
original proceeding.
Accordingly, relator’s petition for writ of mandamus
is ordered dismissed for lack of jurisdiction.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.
Do Not Publish—Tex. R. App. P. 47.2(b).